DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Re claims 1, 20 (and claims dependent thereon), the limitation: "a network device… configured to receive, from the communication interface of at least one of the plurality of power modules and via the single one of the plurality of power lines, a first signal; and superimpose the first signal onto the single one of the plurality of power lines" (and similar recitation to receive and superimpose first signal with the single power line in claim 20) does not appear to be disclosed and supported in the Specification/Drawings in a manner sufficient to reasonably convey possession of the claimed subject matter and thus raises issues of New Matter. Applicant's Arguments/Remarks filed 29 April 2021 appears to make no specific citation to the Specification/Drawings as to what features the newly amended limitation references for support. In general, Applicant's PGPUB: [0047-0048], Figs. 1B, 2C-E, and similar disclose the embodiments of the invention having module communication interface <129> send/receive data signals to transceiver <20> of the network unit which will then allow communication of the signal onto/from the power line via inductive power line communication. The normal operation of the disclosed embodiments therefore does not appear to disclose the communication interface sending the signal to a network unit over the power line, and the network unit operating to receive that signal and then for some reason superimposing the same signal back onto the powerline. Applicant's PGPUB: [0050], [0088] does briefly mention that 
It is recommended that Applicant provide clear explanation of what feature is intended to be claimed by the amended limitations if they continue to be claimed, and provide the corresponding portions of the Specification/Drawings supporting the claimed limitations so a clear determination may be made whether the features are within Applicant's possession as originally disclosed. Where any details are not explicitly disclosed in the Specification/Drawings but may be inherent and/or well-known information in the relevant art, then explicit statement on the record should be made of such facts and their relationship to what is disclosed in the Specification/Drawings. Applicant is cautioned to ensure claim limitations do not conflict with other portions of the claims overall and are consistent with the disclosed embodiments, and that claim language is also given its broadest reasonable interpretation during examination in light of the Specification/Drawings. Note also that features of dependent claim 5 may potentially conflict with the limitations of claim 1 as they are currently recited depending on 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 20, the scope of the claim is indefinite since there insufficient antecedent basis and introduction for "the serial string" which is not introduced in relation to the network device by the current claim recitation. It is unclear if the claim intends to require further limitations on arrangement of the network device with further system elements related to a serial string of power modules and power sources such as in other claims, though as currently recited the serial string would only be configured/capable of conducting signal to a power module with power source (i.e. not positively required elements and effectively not limiting claim scope). It is recommended Applicant amend the claims to refer to elements that are fully introduced as single power line is configured to conduct the first signal to a power module attached to a power source". Note also that a "power module" without further structural recitation of what the module comprises would invoke 35 USC 112(f), though at present since it is not positively recited as part of or connected to the network device or single power line it is not interpreted as further limiting the scope of the claim. It is generally advised that details of the network device by itself without specific arrangement with Applicant's particular solar power serial string system would also potentially become anticipated by a much wider variety of common inductive Powerline Communication (PLC) technologies and Applicant may therefore want to consider incorporating relationship to the system as a whole similar to the other independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 5-11, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett (US2015/0163074) in view of Yukizane (US2014/0161201), further in view of Deaver (US2009/0184835).
Re claim 1, Pruett teaches a power system (see Figs. 9-12) comprising:
a plurality of power modules (local power optimizers <68> including MPPT circuit <90>, see Pruett: [0028-0029], [0033], [0036], Figs. 9-11 regarding respective power optimizer for each PV panel connected together in series string, and details of connection of optimizer/MPPT circuit inputs with PV panels and outputs to series power bus), each power module of the plurality of power modules comprising:
	inputs (respective inputs of optimizers <68>/MPPT circuits <90> with PV panels, see Pruett: [0036], Fig. 11);
	outputs (respective outputs of optimizers <68>/MPPT circuits <90> to power lines and power bus <75> connecting them in series, see Pruett: [0033], [0036], Figs. 10-11);
	a communication interface (respective data interface <84>/data transmission and reception lines between optimizers <68>/MPPT circuits <90> and PLC circuits <82>/<92>, see Pruett: [0033], [0036], Figs. 10-11); 
a plurality of direct current (DC) power sources (PV panels <66>, see Pruett: [0028-0029], [0036], Figs. 9, 11) each coupled to the inputs of a respective one of the plurality of power modules;

at least one power device (centralized inverter, see Pruett: [0029], Fig. 9 regarding centralized inverter receiving combined series voltage from strings) comprising an input connected across the serial string; and 
a network device (PLC chip <82>, receive circuit <80>, transmit circuit <80>, interface <89>/transformer <94>, see Pruett: [0033-0035], [0039-0040], Figs. 10-12 regarding PLC using transformer/inductive coupling with respective one of power lines connecting optimizers/MPPT circuits in series) inductively coupled to a single one of the plurality of power lines, wherein the network device is configured to: 
receive, from the communication interface of at least one of the plurality of power modules and via the single one of the plurality of power lines, a first signal (see Pruett: [0002-0003], [0033-0036], Fig. 10 regarding communication capability between PLC circuits on the series strings including receiving signals from other PLC circuits and their respective subsystems); and 
superimpose a data signal onto the one of the plurality of power lines (see Pruett: [0002-0003], [0033-0036], Fig. 10 regarding communication capability between PLC circuits on the series strings including transmitting signals by superimposing onto powerline via transformer coupling), wherein the serial string is configured to conduct the first signal to the 
Although Pruett discloses general application to a series-string photovoltaic generation system (see Pruett: [0002-0003], [0028-0029], Fig. 9), Pruett does not explicitly disclose further details of the PV panels and optimizers/MPPT circuits or type of data being communicated between parts of the system. Yukizane, however, teaches that it is known in the art of series-string photovoltaic generation systems for series connected power modules for the PV panels and respective MPPT circuits to include at least one sensor (sensors <211,212,214>, see Yukizane: [0074-0075], [0077], Figs. 2-3 regarding voltage and current sensors for each MPPT unit) operatively attached to the communication interface (see Yukizane: [0074-0075], [0078-0079], [0085-0086], [0093], Figs. 2-3 regarding electrical connection between sensors to MPU and its serial communication interface to pass sensor data to communication unit <220> for power line communication); wherein the at least one sensor in each of the plurality of power modules is configured to sense at least one parameter in the serial string (see Yukizane: [0074-0075], [0077], Figs. 2-3 regarding voltage and current sensors <211,212,214> sensing voltage and current provided by PV panels to the panel controller outputs connected together in the serial string). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pruett to incorporate the teachings of Yukizane by including at least one sensor in each power module connected and operating as recited for purposes of allowing monitoring status and enabling control/regulation of output of 
Although Pruett and Yukizane generally teaches serial string system with power line communication/PLC which receives and superimposes signals on to a single power line in the serial string, they do not explicitly discuss operation of the network device to receive the first signal via the single one of the plurality of power lines and superimpose the same first signal onto the single one of the plurality of power lines (see also related discussion of rejection under 35 USC 112(a) above). Deaver, however, teaches that it is known in the art of power line communication/PLC systems for the PLC system to include repeater nodes, either as a stand-alone device or as provided by a PLC access node (i.e. interface to transmit/receive data with components communicating via the PLC network), to receive and re-transmit data signals on the power lines to extend range of PLC communications (see Deaver: [0026], [0030-0031], [0049], Figs. 1, 6, regarding repeater nodes receiving and retransmitting data signal via PLC coupling). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power source system of Pruett and Yukizane by having a network device operate to receive and superimpose the same first signal with the single power line, i.e. as a repeater, for purposes of allowing for extending of range of PLC communications to other components in the system and depending on user's intended design/physical layout of the distributed power system (see Deaver: [0031]).
Re claim 2, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the at least one network device comprises:

an inductor coil, wherein the inductor coil is wrapped around the magnetic core and passes at least once through the at least one aperture (see Pruett: [0040], Figs. 10, 12 regarding secondary winding wound a number of turns on the core and connecting to rest of power-line communication circuits; see also similarly Yukizane: [0083], Fig. 4 for more explicit depiction of winding); and
a transceiver (see Pruett: [0032-0035], [0038-0040], Fig. 10 regarding respective transmit circuit <80>, receive circuit <78>, and communication chip <82> for driving the 
Re claim 3, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 2, wherein the at least one aperture comprises at least one of: a circular cross section, an elliptical cross section, a square cross section, a rectangular cross section, a triangular cross section pentagonal cross section, or a hexagonal cross section (see Pruett: [0040] regarding toroidal core, i.e. circular aperture; see similarly Yukizane: [0083], Fig. 4 regarding toroid coil with circular aperture).  
Re claim 5, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 2, wherein the transceiver is operatively attached to the communication interface of the at least one of the plurality of power modules (see Pruett: [0002-0003], [0033-0036], Fig. 10 regarding communication capability between PLC circuits on the series strings including receiving signals from other PLC circuits and their respective subsystems/communication interface indirectly; see also rejection under 35 USC 112(a) above regarding potential conflict with recitation of claim 1).  
Re claim 6, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the network device is attachable or re-attachable to at least one 
Re claim 7, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the at least one parameter comprises at least one of: voltage, current, power, temperature, coulombic charge, or solar irradiance (see Yukizane: [0074-0075], [0077], [0093-0096], Figs. 2-3 regarding sensor information comprising voltage and current).  
Re claim 8, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the first signal comprises a control signal configured to control the power modules (see Yukizane: [0093-0096], Figs. 2-3 regarding communicating sensor/control signals for control of panel controller <20>).  
Re claim 9, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the first signal comprises at least one of a control signal; an identifier of at least one of the plurality of power modules or the at least one power device; or a signal representative of the at least parameter (see Yukizane: [0074-0075], [0077-0079], [0085-0086], [0093-0096], Figs. 2-3 regarding power line communication of sensed voltage and current information, thus requiring communication signal representing the data between MPU <215> and communication unit <220>, and also control signals for control of panel controllers). 
Re claim 10, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the first signal is superimposed onto the single one of the plurality of power lines by a coupling between the network device and the single one of the plurality of 
Re claim 11, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the network device is further configured to receive a second signal from the single one of the plurality of power lines, wherein the second signal is representative of at least one additional parameter (see Pruett: [0033-0035], [0040] regarding receiving data communications from power line; see Yukizane: [0077], [0079], [0085-0086], [0095-0096], Figs. 2-3 regarding receiving coupler also receiving data from power line including control parameters; note also continual sending/receiving PLC signals would also similarly result in a second signal at some time).  
Re claim 16, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, wherein the first signal is superimposed onto the single one of the plurality of power lines by a coupling between the network device and the single one of the plurality of power lines, wherein the coupling is by a filter configurable to allow a bandwidth of the first signal to be superimposed onto the single one of the plurality of power lines (see Pruett: [0033-0034], Fig. 10 regarding respective transmit/receive signal filters which allow desired signal to pass through; see also Yukizane: [0071], [0081], [0085-0086], Figs. 2-3, regarding coupler acting as signal band filter and also use of signal band filters for transmit/receive circuitry).  
Re claim 20, as best understood, Pruett teaches a network unit (see Pruett: Figs. 9-12; see also discussion of claims 1 and 2 above concerning similar features) comprising:

an inductor coil (secondary winding <79>), wherein the inductor coil is wrapped around the magnetic core and passes at least once through the at least one aperture (see Pruett: [0033-0034], [0040], Figs. 10-12 regarding secondary winding <79> of PLC transformer coupler wound a number of turns on the core and connecting to rest of power-line communication circuits; note, see also similarly Yukizane: [0083], Fig. 4 for more explicit depiction of winding onto transformer core); and
a transceiver (transmit circuit <80>, receive circuit <78>, and communication chip <82>, see Pruett: [0032-0035], [0038-0040], Fig. 10 regarding respective PLC circuit for transmitting/superimposing and receiving signals via power line communication over the coupled power bus) operatively attached to the inductor coil, wherein the transceiver is configured to superimpose a signal onto the single power line or to receive a signal present on the single power line when the single power line is inserted through the at least one aperture (see Pruett: [0040], Figs. 10, 12 regarding arrangement of core with conductor line for power line communication), 

receive, via the single power line, a first signal (see Pruett: [0002-0003], [0033-0036], Fig. 10 regarding communication capability between PLC circuits on the series strings including receiving signals from other PLC circuits and their respective subsystems); and
superimpose, onto the single power line, a data signal (see Pruett: [0002-0003], [0033-0036], Fig. 10 regarding communication capability between PLC circuits on the series strings including transmitting signals by superimposing onto powerline via transformer coupling), wherein the serial string is configured to conduct the first signal to a power module attached to a power source (see Pruett: [0002-0003], [0033-0036], Figs. 9-10 regarding power line communication via the series connecting powerlines to other components connected to the power lines; note rejection under 35 USC 112(b) regarding interpretation of the serial string and that as recited the string must only be configured/capable of conducting the signal to allow for carrying the signal to a power module with power source).33 
Although Pruett discloses general application to a series-string photovoltaic generation system (see Pruett: [0002-0003], [0028-0029], Fig. 9), Pruett does not explicitly disclose further details of the PV panels and optimizers/MPPT circuits or type of data being communicated between parts of the system. Yukizane, however, teaches that it is known in the art of series-string photovoltaic generation systems for series connected power modules for the PV panels and respective MPPT circuits to include at least one sensor (sensors <211,212,214>, see Yukizane: [0074-0075], [0077], Figs. 2-3 regarding voltage and current sensors for each MPPT unit) and to have PLC communications in the system being sent/received include signals with data from the sensors (see Yukizane: [0074-0075], [0077-0079], [0085-0086], [0093-0096], Figs. 
Although Pruett and Yukizane generally teaches serial string system with power line communication/PLC which receives and superimposes signals on to a single power line in the serial string, they do not explicitly discuss operation of the network device to receive the first signal via the single one of the plurality of power lines and superimpose the same first signal onto the single one of the plurality of power lines (see also related discussion of rejection under 35 USC 112(a) above). Deaver, however, teaches that it is known in the art of power line communication/PLC systems for the PLC system to include repeater nodes, either as a stand-alone device or as provided by a PLC access node (i.e. interface to transmit/receive data with components communicating via the PLC network), to receive and re-transmit data signals on the power lines to extend range of PLC communications (see Deaver: [0026], [0030-0031], [0049], Figs. 1, 6, regarding repeater nodes receiving and retransmitting data signal via PLC coupling). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power source system of Pruett and Yukizane by having a network device operate to receive and superimpose the same first .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett in view of Yukizane, further in view of Deaver, further in view of Reyes (US2015/0325919).
Re claim 4, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 2, but does not explicitly disclose construction of the magnetic core using two re-attachable members. Reyes, however, teaches that it is known in the art of inductive power line communication coupling structures using magnetic cores to construct the magnetic core with two members attachable and re-attachable to each other to form thereby the at least one aperture (see Reyes: [0049-0050], Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pruett in view of Yukizane, further in view of Deaver, to incorporate the teachings of Reyes by having the magnetic core use two re-attachable members forming the aperture for purposes of providing means to split the core to allow placing and removing from a power line being communicately coupled to without having to act on the power line (see Reyes: [0049-0050], Figs. 1-2).  

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruett in view of Yukizane, further in view of Deaver, further in view of Bacquet (US2015/0318583).
Re claim 12, Pruett in view of Yukizane, further in view of Deaver, teaches the power system of claim 1, and further discloses arrangements wherein the first signal is superimposed and received onto the single one of the plurality of power lines together with a capacitance (see Pruett: [0035-0037], Fig. 11 regarding use of capacitors and generally accommodating line impedance) but does not explicitly discuss use of a variable capacitance. Bacquet, however, teaches that it is known in the art of communication by superimposition of data signals over power lines to provide a variable capacitance configurable to correct the inductive reactance of the first power lines to communication coupler circuitry for purposes of variable tuning (see Bacquet: [0040], [0045], [0054], [0056], Figs. 2, 4 regarding variable capacitances <CA> used to tune resonance/impedance of the communication devices compensating for inductances of the arrangement).31  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pruett in view of Yukizane, further in view of Deaver, to incorporate the teachings of Bacquet by including a variable capacitance for purposes of providing variable tuning capability to the communication circuits to improve transmission/reception of communication signals and allowing for adapting to various system impedances/inductances which may require variable tuning to adjust for (see Bacquet: [0040], [0045], [0054], [0056], Figs. 2, 4).
Re claims 13 and 14, Pruett in view of Yukizane, further in view of Deaver, further in view of Bacquet teaches the power system of claim 12, including the variable capacitance but does not explicitly disclose specific hardware for implementing the variable capacitance. Official Notice was previously taken and made of record that it is well known in the art of tuning circuits for a variable capacitance to be implemented as a varicap diode and also to be 
Re claim 15, Pruett in view of Yukizane, further in view of Deaver, further in view of Bacquet teaches the power system of claim 1, wherein the first signal is superimposed onto the single one of the plurality of power lines by a coupling between the network device and the single one of the plurality of power lines, wherein the coupling is by a variable capacitance configurable to substantially correct inductive reactance of the single one of the plurality of power lines (see discussion of claim 12 above regarding combination for essentially the same limitations, superimposition of communication signals being performed by the network unit as discussed regarding claim 1; see also Bacquet: [0040], [0045], [0054], [0056], Figs. 2, 4).  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seon (US2013/0134782) in view of Julian (US2017/0310272).
Re claim 17, Seon teaches a power system (see Fig. 2) comprising:
a plurality of power modules (DC converters <20>), each power module of the plurality of power modules comprising:
	inputs (respective inputs of DC converters <20> connected to receive power from respective solar modules <10>, see Seon: [0028], [0033-0034], [0043], Fig. 2);

	a communication interface (data communication connection/line between DC converters <20> and corresponding wired communication unit <60>, see Seon: [0044], Fig. 2 regarding DC converter communicating information to wired communication interface thereby requiring some form of communication interface); and
	at least one sensor (current and voltage detectors <21a-b>, <23a-b>, see Seon: [0044], [0049-0055], Figs. 2-3 regarding sensors of DC converters, necessarily communicatively coupled to communicate the current/voltage information to the wired communication unit) operatively attached to the communication interface;
a plurality of direct current (DC) power sources (solar modules <10>) each coupled to the inputs of a respective one of the plurality of power modules (see Seon: [0028], [0033-0034], [0043], Fig. 2);
a plurality of first power lines (power lines between output of DC converters <20> connecting together as serial string, see Seon: [0028], [0042-0043], Fig. 2) each connected between the outputs of two power modules of the plurality of power modules such that the outputs of the plurality of power modules are connected in series to form a serial string, wherein the at least one sensor in each of the plurality of power modules is configured to sense at least one parameter in the serial string (see Seon: [0044], [0049-0055], Figs. 2-3 regarding sensors of DC converters sensing voltage and current provided by solar modules in the string); 
at least one power device (DC/AC converter <50>, data controller <70>) comprising an input connected across the serial string by a plurality of second power lines (power lines 
a network device (wired communication unit <60>) operatively attached to the data line associated with a single one of the plurality of second power lines (see Seon: [0044-0046], Fig. 2 regarding first wired communication unit communicatively coupled with data line to data controller of DC/AC converter, alongside power connection between first DC converter and DC/AC converter), wherein the network device is configured to: 
receive, from the communication interface of at least one of the plurality of power modules, a first optical signal (see Seon: [0044-0046], Fig. 2 regarding wired communication unit <60> receiving information from DC converter via some form of communication interface; note the term "optical signal" is presently interpreted as a name of the data signal since it appears the name is meant to refer only to its later transmission via fiber optics); and 
superimpose the first optical signal onto the data line, wherein the data line is configured to transmit the first optical signal to the plurality of power modules or to the at least one power device (see Seon: [0044-0046], Fig. 2 regarding wired communication unit <60> transmitting information via the data wire to the data controller of the DC/AC converter). See Seon: [0028-0034], [0041-0047], [0048-0055], Figs. 2-3. 
Seon does not explicitly disclose the dedicated signal lines for communication being fiber optic portions integrated into one of the plurality of second power lines, though one of .

Allowable Subject Matter
Claims 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power system having combination of features arranged as recited, including: "a plurality of power modules, each 
Claim 19 is allowable for being dependent on claim 18.

Response to Arguments
Applicant's arguments filed 29 April 20201 have been fully considered but they are not persuasive in light of new grounds of rejection applied in response to the claim amendments.
Regarding remarks concerning rejection of claim 20 under 35 USC 112(b), it is noted that some of the issues previously noted still remain and should be corrected as appropriate.
Regarding arguments concerning claims 1 and 20, the arguments are moot in light of new prior art rejection made in response to the amended features. Additionally, as discussed above, it would appear that the newly amended limitations would raise issues under 35 USC 112(a) since they are insufficiently disclosed/supported by the Specification/Drawings in a manner that would convey possession of the claimed invention to those skilled in the art. It is recommended if Applicant intends to continue claiming the features related to the network unit receiving and superimposing the first signal via the power line that explanation be provided of what the actual corresponding technical feature is meant to be and citation of corresponding portions of the Specification/Drawings be provided as evidence of support. Where the Specification/Drawings do not disclose operations with details matching what is claimed, Applicant may provide statement on record of whether missing details are well-known in the art or inherent to the disclosed features as appropriate.
Regarding arguments concerning claim 17, see prior art rejection above regarding known arrangement of power distribution system to use dedicated data lines, and obviousness of use of specifically fiber optic lines which may be bundled/integrated with power lines. Note that transmitting/receiving data via fiber optic line inherently requires superimposing/receiving optical signals representing the data on the lines as would be understood by those of ordinary skill.
It is generally recommended Applicant consider the indicated allowable subject matter, take appropriate steps to address the issues under 35 USC 112(a) and 35 USC 112(b), and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836